ALLOWABILITY NOTICE

Examiner’s Comment
	As stated in the accompanying interview summary, it is noted that the previous consideration of “valve member” invoking 35 U.S.C. 112(f) is withdrawn. After further consideration, the Office does not consider “valve member” to invoke 35 U.S.C. 112(f) since it is not modified by functional language. The recitations “when… the valve member is in a first deflected state, the radial and inner slots being unsealed” and “when… the valve is in a second deflected state, the radial outer slot being sealed”, insofar as they can be regarded as functions, merely recite positional states of “valve member” relative to “slots” as a result of actions performed on “valve member”, not functions performed by “valve member”. Furthermore, one having ordinary skill in the art would recognize that the recitations “when… the valve member is in a first deflected state, the radial and inner slots being unsealed” and “when… the valve is in a second deflected state, the radial outer slot being sealed” describe states that are well-known as being associated with a convention valve.
	Applicant’s amendments filed 15 September 2021 have been fully considered and are deemed to overcome the previous specification, drawing, and claim objections. Further consideration has led to the identification of various issues / objections, which are addressed by the following Examiner’s Amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Howard Levy (Reg. No. 55,378) on 04 November 2021.

The application has been amended as follows: 
In the claims:
In claim 1, line 2, --and a second rotor disk-- has been added after “disk”.
In claim 1, lines 12-13, “when the flange end portion is connected to a” has been changed to --between the flange end portion and the--.

In claim 2, last line, “the first deflected state” has been changed to --a non-deflected state of the valve member--.

In claim 6, line 4, --F-- has been added after “frequency”.
In claim 6, 2nd to last line, --and-- has been added before “Kn”.
In claim 6, last line, “, and F= a frequency of response for the deflectable valve portion” has been deleted.

Claim 9 has been replaced as follows:
--9. The rotor of claim 8, wherein 
the circumferential groove is a first circumferential groove, and wherein the second rotor disk includes first and second axial outer surfaces that are axially opposite to each other on the second rotor disk, and a second circumferential groove extending axially from the first axial outer surface toward the second axial outer surface, 
wherein the first and second rotor disks being connected to each other such that the first and second circumferential grooves are radially aligned, and
wherein the valve member has a valve member axial length that is longer than the first circumferential groove so that the valve member extends between the first and second circumferential grooves.--

In claim 10, --a compressor and a turbine;-- has been added between lines 1 and 2.
In claim 10, line 3, --and a second rotor disk-- has been added after “disk”.
claim 10, line 3, the semi-colon has been changed to a comma.
In claim 10, line 6, the semi-colon has been changed to a comma.
In claim 10, line 8, the semi-colon has been changed to a comma.
In claim 10, line 11, the semi-colon has been changed to a comma.
In claim 10, lines 13-14, “when the flange end portion is connected to a” has been changed to --between the flange end portion and the--.
In claim 10, line 14, comma has been changed to a semi-colon.

In claim 11, last line, “the first deflected state” has been changed to --a non-deflected state of the valve member--.

In claim 15, line 4, --F-- has been added after “frequency”.
In claim 15, 2nd to last line, --and-- has been added before “Kn”.
In claim 15, last line, “, and F=a frequency of response for the deflectable valve portion” has been deleted.

In claim 17, line 5, “at” has been deleted.

Claim 18 has been replaced as follows:
--18. The gas turbine engine of claim 17, wherein 
the circumferential groove is a first circumferential groove, and wherein the second rotor disk includes first and second axial outer surfaces that are axially opposite to each other on the second rotor disk and a second circumferential groove extending axially from the first axial outer surface toward the second axial outer surface, 
wherein the first and second rotor disks being connected to each other such that the first and second circumferential grooves are radially aligned, and
wherein the valve member has a valve member axial length that is longer than the first 

Claim 20 has been replaced as follows:
--20. A method of directing conditioning air through a rotor of a gas turbine engine,
wherein the rotor includes:
a first rotor disk and a second rotor disk;
an interstage flange that extends in an axial direction from the first rotor disk to a flange end portion, the flange end portion having an axial end surface and first radial outer and inner surfaces,
a circumferential groove, formed in the flange end portion and extending axially from the axial end surface toward the first rotor disk,
radial outer and inner slots respectively formed in the first radial outer and inner surfaces along the circumferential groove, respectively radially extending through the first radial outer and inner surfaces, and
a valve member disposed within the circumferential groove, the valve member being secured within the circumferential groove between the flange end portion and the second rotor disk;
the method comprising:
rotating the rotor below a predetermined speed so that the valve member located in the circumferential groove formed in the rotor is in a first deflected state and the radial outer and inner slots respectively formed in the first radial outer and inner surfaces surrounding the circumferential groove are unsealed; and
rotating the rotor above the predetermined speed so that the valve member is in a second deflected state and the radial outer slot is sealed by the valve member.--




In the specification:
In par. [0055], last line, “defected” has been changed to --deflected--.

The above change to the specification has been made to correct a typographical / spelling error.Reasons for Allowance
Claims 1-20 are allowed.
In light of the instant Examiner’s Amendment affecting limitations that were previously indicated as allowable in the Office action mailed 18 June 2021, the reasons for allowance is accordingly modified / updated and hereby indicated to be the combination of limitations that includes: 
“radial outer and inner slots are respectively formed in the first radial outer and inner surfaces along the circumferential groove, respectively radially extending through the first radial outer and inner surfaces; and 
a valve member disposed within the circumferential groove, the valve member being secured within the circumferential groove between the flange end portion and the second rotor disk, 
when the rotor is rotating below a predetermined speed, the valve member is in a first deflected state, the radial outer and inner slots being unsealed when the valve member is in the first deflected state, and 
when the rotor is rotating above the predetermined speed, the valve member is in a second deflected state, the radial outer slot being sealed by the valve member when the valve member is in the second deflected state” (claims 1 and 10); 

a valve member disposed within the circumferential groove, the valve member being secured within the circumferential groove between the flange end portion and the second rotor disk;
the method comprising:
rotating the rotor below a predetermined speed so that the valve member located in the circumferential groove formed in the rotor is in a first deflected state and the radial outer and inner slots respectively formed in the first radial outer and inner surfaces surrounding the circumferential groove are unsealed; and
rotating the rotor above the predetermined speed so that the valve member is in a second deflected state and the radial outer slot is sealed by the valve member” (claim 20).
In light of the instant Examiner’s Amendment affecting limitations that were previously indicated as allowable in the Office action mailed 18 June 2021, the deficiencies of the prior art reference Geiger et al. (EP 2617941 - hereafter referred to as Geiger) in regards to the claimed invention is accordingly modified / updated, as follows. Geiger is the closest prior art, which discloses a deflectable valve member (52) carried by a turbine engine rotor disk and that deflects based on rotational speed of the turbine engine rotor disk in order to open and close a ventilation passage. Regarding the first embodiment shown in Figures 4 and 5, Geiger does not disclose the structure defined by “a circumferential groove, formed in the flange end portion and extending axially from the axial end surface toward the first rotor disk; radial outer and inner slots are respectively formed in the first radial outer and inner surfaces along the circumferential groove, respectively radially extending through the first radial outer and inner surfaces; and a valve member disposed within the circumferential groove, the valve member being secured within the circumferential groove between the flange end portion and the second rotor disk” (claims 1, 10, and 20) since the valve member 52 is contained within a tube 14. Furthermore, Geiger Figures 4 and 5 show that deflection of valve member 52 serves to open the ventilation passage and, thus, is deficient in regards to the functions described by “when the rotor is rotating below a predetermined speed, the valve member is in a first deflected state, the radial outer and inner slots being unsealed when the valve member is in the first deflected state, and when the rotor is rotating above the predetermined speed, the valve member is in a second deflected state, the radial outer slot being sealed by the valve member when the valve member is in the second deflected state” (claims 1 and 10; similarly in claim 20). Regarding the second embodiment shown in Figures 6 and 7, Geiger does not disclose the structure defined by “a circumferential groove, formed in the flange end portion and extending axially from the axial end surface toward the first rotor disk; radial outer and inner slots are respectively formed in the first radial outer and inner surfaces along the circumferential groove, respectively radially extending through the first radial outer and inner surfaces; and a valve member disposed within the circumferential groove, the valve member being secured within the circumferential groove between the flange end portion and the second rotor disk” (claims 1, 10, and 20) since the valve member 52 is attached to a radially lower surface of rotor ring 12. Furthermore, there is no motivation found to modify Geiger to include the deficiencies noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745